TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00492-CR


John Merritt Pierce, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-05-639, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in this cause was due to be filed on January 9, 2007.  The court
reporter requests that the time be extended to February 8, 2007.
The court reporter for the 22nd District Court, Ms. Ruby A. Castilleja, is ordered to
tender the reporter's record for filing in this cause no later than February 8, 2007. 
It is ordered January 12, 2007.


Before Justices Patterson, Pemberton and Waldrop
Do Not Publish